NICHOLS, P. J.
We are wholly unable to understand why an appeal should be taken from the Industrial Board in this case, as the only question that is presented for our consideration is as to whether there was sufficient evidence to support a partial dependency. The rule of law is well established that the finding of facts by the Industrial Board stands upon the same footing as the finding of facts by a trial court dr the verdict of the jury, and when such finding is supported by competent evidence it is conclusively binding upon this court. We do not need to cite authorities to sustain this proposition. There was ample evidence to sustain the finding and award of the Industrial Board.
The judgment is affirmed.